Citation Nr: 1619710	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  14-25 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs (VA) benefits under 38 U.S.C.A. § 5303(a).  


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Cherry, Counsel






INTRODUCTION

The appellant's DD Form 214 reflects that he had service during the period from September 1973 to November 1999 and received a discharge under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 determination that the character of the appellant's discharge from service is a bar to VA benefits by the VA Regional Office (RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  On November 1, 1999, the appellant received a discharge under other than honorable conditions for misconduct, which resulted from absence without official leave (AWOL) for two continuous periods of at least 180 days and constituted willful and persistent misconduct.

2.  There are no compelling circumstances to warrant the appellant's prolonged AWOL periods from January 1975 to June 1981 and from July 1981 to October 1999.

3.  There is no competent evidence that the appellant was insane at the time of committing the offense of AWOL for a continuous period of at least 180 days.    

 
CONCLUSION OF LAW

The character of the appellant's discharge from service precludes entitlement to payment of VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in an October 2012 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible.  The RO obtained the service treatment records and service personnel records.  Although the appellant is receiving Social Security disability benefits, there is no evidence or indication that these records pertain to whether he was insane at the time of committing the offenses that were the basis of the discharge under other than honorable conditions.  Therefore, no further development with regard to records from the Social Security Administration is necessary.

Governing law and regulations
 
If the former service member did not die in service, compensation is not payable unless the period of service on which the claim is based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a).

Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and, regulatory bars listed in 38 C.F.R. § 3.12(d). 

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c):  (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and, (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days. 

As to the exception to AWOL, a person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6). 

Under 38 C.F.R. § 3.12(c)(6)(i-iii), the following factors will be considered in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence: 

(i)  Length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious, and of benefit to the Nation. 

(ii)  Reasons for going AWOL.  Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began. 
(iii)  A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  For purposes of this paragraph, the defense must go directly to the substantive issue of absence rather than to procedures, technicalities, or formalities. 

The Board, however, is not required to simply accept the appellant's statements that he had compelling circumstances for a prolonged period of AWOL.  See Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003) (holding that the adjudicator is permitted to look at totality of evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL).

A discharge or release under one of the conditions specified in 38 C.F.R. § 3.12(d) is a bar to payment of VA benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  
 
A discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d).

When a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his discharge it will base its decision on all the evidence procurable relating to the period involved and will apply the definition in 38 C.F.R. § 3.354(a).  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been grafted upon such basic condition, exhibits due to the disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  
 
In VAOPGCPREC 20-97, the General Counsel provided definitions and guidelines for the terms in, and application of, 38 C.F.R. § 3.354(a).  It was determined that the term "constitutional psychopathic" referred to a condition that may be described as an antisocial personality disorder.  It was noted that behavior that was attributed to a personality disorder did not satisfy the definition of insanity.  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity did not fall within the definition of insanity in 38 C.F.R. § 3.354(a).  It was noted that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  It was concluded that the phrase "interferes with the peace of society" in the regulation referred to behavior that disrupted the legal order of society.  It was indicated that the term "become antisocial" in the regulation referred to the development of behavior that was hostile or harmful to others in a manner which deviated sharply from the social norm and that was not attributable to a personality disorder.  It was concluded that the reference in the regulation to "accepted standards of the community to which by birth and education" an individual belonged required consideration of an individual's ethnic and cultural background and level of education.  It was determined that the regulatory reference to "social customs of the community" in which an individual resided required an assessment of an individual's conduct with regard to the contemporary values and customs of the community at large.  VAOGCPREC 20-97 (May 22, 1997).  
 
The burden is on the appellant to show by a preponderance of evidence that he was insane at the time of the committing offense causing such discharge or release.  Struck v. Brown, 9 Vet. App. 145, 152-54 (1996).  To do so, the appellant must submit competent medical evidence that he was insane at the time of his offense.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).
 


Analysis

The appellant was absent for 9,104 days during periods from January 1974 to July 1974, from January 1975 to June 1981, and from July 1981 to October 1999.  In October 1999, the appellant was charged with a violation of Article 86 of the Uniform Code of Military Justice (UCMJ): unauthorized absence starting in January 1975 and in July 1981.  The appellant requested an administrative separation in lieu of trial by court-martia1 and admitted guilt of violation of Article 86 of the UCMJ (unauthorized absences for a period of more than 30 days).  He was discharged under other than honorable conditions with the narrative reason for separation being misconduct/desertion.  In January 2002, the Naval Discharge Review Board changed the narrative reason for separation to simply read "MISCONDUCT."

Since the narrative reason for separation was changed from misconduct/desertion to misconduct, the provision of 38 C.F.R. § 3.12(c) regarding a deserter is applicable to this case.  Nonetheless, the appellant was discharged under other than honorable conditions issued as a result of two periods of AWOL, each of which was for a continuous period of at least 180 days.  The initial question the Board will address is whether there were compelling circumstances to warrant his prolonged AWOL periods from January 1975 to June 1981, and from July 1981 to October 1999.  38 C.F.R. § 3.12(c)(6).  Upon review of the evidence, the Board finds there were no compelling circumstances to warrant these prolonged AWOL periods.  In making this determination, the Board has reviewed the three factors to be considered for "compelling circumstances."  See 38 C.F.R. § 3.12(c)(6)(i-iii).  The Board must also consider the quality and length of the appellant's military service, as well as the reasons the appellant gives for going AWOL. 

In determining whether there are compelling circumstances to warrant the appellant's prolonged unauthorized absence, the Board must first consider the length and character of his military service exclusive of the period of prolonged AWOL.  38 C.F.R. § 3.12(c)(6)(i).  In this regard, the appellant had periods of AWOL from January 1974 to March 1974, from July 1974 to August 1974, and in October 1974.  Therefore, the Board finds that the evidence of record is against a finding that the appellant's service, exclusive of his periods of prolonged AWOL from January 1975 to June 1981 and from July 1981 to October 1999, was of such quality and length that it could be characterized as honest, faithful and meritorious and of benefit to the Nation.  38 C.F.R. § 3.12(c)(6)(i).  Thus, this factor works against his compelling circumstances defense. 

The Board must next consider the reasons for going AWOL, such as family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  38 C.F.R. 
§ 3.12(c)(6)(ii).  In October 2012 and April 2013 statements, the appellant indicated that he went AWOL because his mother had died in July 1973 and he needed to take care of his father, who was ill, and his younger brother.  He stated he was denied a hardship discharge.  In addition, the Veteran contended that he went AWOL because he was denied a medical discharge in 1974 when he started getting sick due to a neurological disorder caused by contaminated water at Camp Lejeune.  

In January 2002, the Naval Discharge Review Board found that there was no evidence that the appellant sought and was unfairly denied a hardship discharge in order to care for his father.  Similarly, the Board finds that the service records do not show that the appellant sought and was unfairly denied a hardship discharge in order to care for his father.  The appellant reported that his father died in 1994, but the appellant remained AWOL for over four years after the death of his father.  The service records do not show that the appellant sought and was unfairly denied a medical discharge.  Moreover, the service treatment records do not show a chronic neurological disorder or other chronic disorder possibly due to exposure to contaminated water at Camp Lejeune.  Overall, this evidence does not rise to the level of compelling circumstances to justify such extended periods of AWOL from January 1975 to June 1981 and from July 1981 to October 1999.

With respect to compelling circumstances for going AWOL, the Board must consider whether a valid legal defense exists which would have precluded a conviction for being AWOL.  38 C.F.R. § 3.12(c)(6)(iii).  With respect to his prolonged unauthorized absences from January 1975 to June 1981 and from July 1981 to October 1999, the Board notes that the appellant opted for a discharge under other than honorable conditions rather than face administrative proceedings against him.  Such a choice strongly suggests that he did not have a valid legal defense, which would have precluded a conviction for being AWOL.  Indeed, there is no competent evidence in that regard, and it would be speculative to conclude otherwise.  

In short, after viewing the totality of the evidence, there is insufficient evidence of compelling circumstances to justify such extended periods of AWOL from January 1975 to June 1981 and from July 1981 to October 1999. 

Given that the narrative reason for separation is misconduct, the Board must also consider whether the appellant was discharged for willful and persistent misconduct.  Thirty-two days of AWOL out of a period of 176 days of service is severe and persistent misconduct.  Winter v. Principi, 4 Vet. App. 29 (1993).  Multiple instances of AWOL and failure to obey an order is willful and persistent misconduct.  AWOL interferes with military duties and is not a minor offense.  Stringham v. Brown, 8 Vet. App. 445 (1995).  The minor-offense exception is not applicable to two and half months of AWOL.  Struck v. Brown, 9 Vet. App. 145 (1996).  The preponderance of the competent and probative evidence shows that the appellant was discharged due to willful and persistent misconduct.

Despite the absence of compelling circumstances for the prolonged periods of AWOL and despite the discharge being for willful and persistent misconduct, the Board still must address whether the bar to VA benefits should be overturned, based on the theory that the appellant was effectively "insane" when he went AWOL during his military service.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  "Insanity" is a defense to all possible statutory and regulatory bars to VA benefits.  The burden is on the appellant to show by a preponderance of evidence that he was insane at the time of the committing offense causing such discharge or release.  Struck, 9 Vet. App. at 154.  

The appellant's service treatment records do not contain any medical records just prior to, during, or subsequent to the appellant's periods of AWOL service that would support a finding of insanity.  A diagnosis of a psychiatric disorder was not documented on the appellant's military entrance examination, June 1981 physical examination, or the October 1999 separation examination.  Similarly, the claims file does not contain any medical records during the appellant's periods of AWOL.  The claims file does not contain any medical opinions to support a finding of insanity or any evidence that he has been adjudicated as incompetent.  Therefore, the Board finds there is no probative evidence of insanity at the time the offenses in question were committed. 

Additionally, no physician has concluded, and no evidence supports the theory, that, at the time of his period of AWOL, (1) the appellant had a more or less prolonged deviation from his normal method of behavior; or (2) the appellant interfered with the peace of society; or (3) the appellant had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided.  38 C.F.R. § 3.354(a).  Although he had gone AWOL, there were no findings that such behavior was asocial or otherwise hostile or harmful to others in a manner that deviated sharply from the social norm.  While going AWOL is clearly not an accepted standard of the military community, it does not occur infrequently nor does it necessarily indicate that the appellant is insane.  In much the same manner as substance abuse, it does not exemplify the severe deviation from the social norm or the gross nature of conduct that is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  VAOPGCPREC 20-97 (May 22, 1997).  Finally, as to insanity, the record does not show that the appellant had been rendered incompetent or had been incapable of understanding the consequences of his actions in service.  

In short, there is no competent evidence that the appellant was insane at the time of committing the offense of AWOL for a continuous period of at least 180 days.

In summary, the character of the appellant's discharge from service precludes entitlement to payment of VA benefits.  The claim is denied.



ORDER

The claim for entitlement to VA benefits is denied.







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


